DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0044257 of England et al., hereinafter England (cited in IDS filed 08/04/2021), in view of US Patent Application Publication 2014/0034846 of Lee et al., hereinafter Lee (cited in IDS filed 08/04/2021), and US Patent Application Publication 2003/0087504 of Erokhin et al., hereinafter Erokhin.
Regarding claim 1 and 12-13, England teaches a workpiece processing system (abstract), comprising: an ion implantation system (Fig 1) configured to implant ions into a workpiece [0030], wherein the ion implantation system comprises an ion source (102 Fig. 1) coupled to a power supply (101 Fig. 1) to form an ion beam (10 Fig. 1), a mass analysis apparatus (106 Fig. 1), and an aperture (108 or 112 Fig. 1); and a process chamber (shown Fig 1 and 202 Fig 2) wherein the ion beam is directed from the ion source through the mass analysis apparatus and the aperture toward the process chamber [0030-0031]; a heated chuck (400 Fig 4A) positioned within a process chamber (Fig 1-2) [0042], wherein the heated chuck is configured to selectively clamp the workpiece thereto ([0043]), and wherein the heated chuck comprises: a carrier plate having a clamping surface for clamping the workpiece thereto (402 Fig 4A [0043]), the carrier plate having one or more heaters embedded therein (412 Fig 4A [0043]), wherein the one or more heaters are configured to selectively heat the clamping surface (Fig 4A [0043]); a base plate operably coupled to the carrier plate (404 Fig 4A [0043]), wherein a gap is provided between the base plate and carrier plate (414 Fig 4A [0044]), and wherein a cooling channel is defined in the base plate (416 Fig 4A [0044]); and a heat transfer media selectively disposed within the gap ([0044]); a source of a cooling fluid selectively operably coupled to the cooling channel ([0044-0045]); and the ion implantation system is selectively in one of a first mode and second mode (Fig 11), wherein in the first mode, the controller is configured to not activate the one or more heaters and to flow the cooling fluid through the cooling channel (1114-1120), and wherein heat is transferred through the heat transfer media between the carrier plate and base plate, therein transferring heat to the cooling fluid ([0043-45]), and wherein in the second mode, the controller is configured to activate the one or more heaters to a predetermined temperature (1106-1112) ([0043-0045]). England teaches performing the operations and teaches the apparatus is controlled but fails to teach a controller configured to perform the operations. In the same field of endeavor of ion implantation apparatuses (abstract), Lee teaches a controller (180) to control the heating and cooling operations ([0046]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify England to include a controller to perform the controlled operation steps taught by England because a controller allows for precise and automated control of the process steps to improve production and decrease errors and cost of manufacturing. England in view of Lee fails to teach the heat transfer media is a flexible material having a low thermal resistance because England teaches the heat transfer media is a gas [0043-45]. In the same field of endeavor of an apparatus for thermal control during ion implantation (abstract), Erokhin teaches the thermal path may be by a gas (such as is taught by England) or a silicone resin elastomer [0012]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify England to use a silicone resin elastomer (flexible material having a low thermal resistance – note “low” is interpreted broadly and Erokhin teaches the material for heat transfer indicating the thermal resistance is lower than thermal insulating materials) as the heat transfer media in place of the gas used in England because Erokhin teaches this is a functional alternative for the same purpose of transferring heat in the substrate support [0012]. 
Regarding claim 2 and 14, the combination remains as applied to claim 1 and 12 above. Erokhin as applied in the combination teaches a silicone resin [0012], [0046] which is a paste or a flexible polymer.
Regarding claim 9-10, England teaches heating to a predetermined process temperature including 150-200 degrees Celsius [0004].
Regarding claim 11, England teaches a pre-heat station and a post cooling station [0009].
Claim(s) 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Lee and Erokhin as applied to claims 2 and 12 above, and further in view of US Patent Application Publication 2007/0137836 of Hamman, hereinafter Hamman.
Regarding claim 3-4 and 15-16, the combination as applied above fails to teach the inclusion of a thermally conductive carbon in the heat transfer media. In the same field of endeavor of a heat transfer system (abstract), Hamman teaches the silicone grease (resin) for superior heat transfer characteristics has a carbon material disposed therein to improve the uniformity of the thermal connection [0060]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify England in view of Erokhin to use a silicone resin having carbon therein because Hamman teaches this improves the heat transfer uniformity of the material [0060].
Claim(s) 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Lee and Erokhin as applied to claims 1, 2 and 12 above, and further in view of US Patent 6,310,755 of Kholodenko et al., hereinafter Kholodenko.
Regarding claim 5 and 17, the combination as applied above fails to teach the carrier plate comprises an upper carrier plate bonded to a heater carrier plate, wherein the upper carrier plate has one or more high voltage electrodes embedded therein and wherein one or more heaters are disposed proximate to the interface. England teaches the carrier plate is a singular plate (402 Fig 4A). In the same field of endeavor of electrostatic chucks (abstract), Kholodenko teaches a carrier plate having an upper plate (115 Fig 2) bonded to a heater carrier plate (175 Fig 2), wherein the upper carrier plate (115 Fig 2) has one or more high voltage (note high voltage is interpreted broadly) electrodes (105, including 105a,b Fig 2,  and col 4, ln 35-60, note teaching of 1000-3000 volts to the electrode) embedded therein (Fig 2) and the one or more heaters are disposed at or proximate to the interface (Fig 2, heaters 235 and col 9, ln 53 to col 10 ln 22). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the single layer carrier plate of England with the dual layer plate of Kholodenko because Kholodenko teaches this arrangement allows for uniform heating without causing excessive thermal stresses that crack the dielectric layer (col 10, ln 22-37).
Regarding claim 6 and 18, the combination remains as applied to claims 5 and 17. Kholodenko teaches the dielectric layer (115 Fig 2) is a ceramic (col 6, ln 41-42; col 10, ln 22-35) and the heater carrier (layer 175 Fig 2) is a ceramic (col 5, ln 30-50; col 7, ln 35-40).
Regarding claim 7 and 19, the combination remains as applied to claims 1, 2, and 12 above. England teaches a dielectric layer for the carrier plate (402 Fig 4a) and the base plate is comprised of aluminum [0044], but fails to teach the dielectric layer is a ceramic. In the same field of endeavor of electrostatic chucks (abstract), Kholodenko teaches a carrier plate having an upper plate dielectric layer (115 Fig 2) that s a ceramic (col 6, ln 41-42; col 10, ln 22-35). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a ceramic as the dielectric because England does not limit the material and Kholodenko teaches this is a functional material for the dielectric layer of an electrostatic chuck support.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over England in view of Lee and Erokhin as applied to claims 1 and 12 above, and further in view of US Patent Application Publication 2009/0147386 of Sogard et al., hereinafter Sogard (cited in IDS filed 08/04/2021).
Regarding claim 8 and 20, the combination remains as applied to claims 1 and 12. England is silent as to the size of the gap. In the same field of endeavor of a temperature regulated substrate support (abstract), Sogard teaches a thermal gap (G2) is effective when sized 0.01mm (10 microns) (Figs. 2 and 6, [0072]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify England to include the thickness of the gap is 10 microns because Sogard teaches this is a functionally effective size and England has not limited the size. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0283549 teaches a substrate support with heating and cooling (abstract and Fig 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                   

/KARLA A MOORE/Primary Examiner, Art Unit 1716